DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 01/29/21.
Applicant’s 01/29/21 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Interpretation
Per applicant’s specification, fig 14 & 17, [0117] (PGPub [0140]), claimed “selection device” may be formed by a single information processing device or formed by a plurality of information processing devices. In other words, claimed "selection device" may be a fog computing device that is a "single" logical device made up of plural devices (IFW: [0078] (PGPub: [0102])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Publication No. 2015/0242253 A1 to Isoyama et al. (“Isoyama”) in view of U.S. Publication Patent No. 2015/0319047 A1 to Patel et al. (“Patel”).  
claim 1, Isoyama discloses a selection device (Isoyama: fig1-3, 5, 10-11, 26-27: event processing control device 100 (selection device)) comprising:
a processor; and a memory storing instructions executable by the processor (Isoyama: [0012]: computer readable storage medium (memory) storing program, computer (processor) to perform methods) to:
store connection path information indicating a connection path of a device (Isoyama: fig 1-3, 5, 7, 13-15,17-18, 21, 25-27, [0061-62; 189-204]: event processing control device 100 (selection device) includes node information acquisition unit 110, node and path determination unit 120 and node information storing unit 130 [0061] … node information acquisition unit 110 acquires and stores pieces of node information 508 and node information 509 from CEP (complex event processing) nodes and event sources which includes information related to a connection destination node and performance information (acquires and stores connection path information indicating a connection path of a device) [0161]);
select a device for executing a process from among a plurality of devices (Isoyama: fig 1-3, 5, 7, 13-15,17-18, 21, 25-27, [0061-117; 189-204]: node acquisition unit 110 acquires pieces of node information from CEP (complex event processing) nodes 508a-f in fig 10 having node IDS N11 N12 N21 N22 N31 N32 [0080] … when there are multiple combinations of candidate paths and candidate nodes which satisfy required service level 505 (from among a plurality of devices), the node and path determination unit 120 may determine (select) the combination of a candidate path and a candidate node which is closest to corresponding event source 300 as the combination of a transfer path and event processing node, reducing traffic amount on network formed [0087]); and
to select a group of devices for executing a plurality of processes related to each other having a given relation among the plurality of processes on a basis of the connection path information (Isoyama: fig 5-13, [0077- 117]: concrete example given [0077]  … receive event processing setting request 502 … then the node and path determination unit 120 determines (selects) a combination group of devices) of the CEP (complex event processing) nodes 200 to perform event processing (acting in concert as event processing node) (select group of devices select a group of devices for executing a plurality of processes related to each other having a given relation among the plurality of processes …) and a path in which event data is to be transferred so as to satisfy the required service level 505 [0083] … the node and path determination unit 120 extracts a combination of a path (candidate path) specified … when the throughput of the candidate node is equal to or higher than the required throughput specified and total sum of transfer delays of respective nodes on candidate path is smaller, the node and path determination unit 120 determines (selects) the combination of the candidate path and candidate node as combination (… on a basis of the connection path information) [0084]),
select the group of devices by determining device performance required for each process included in the processes related to each other (Isoyama: fig 5-13, [0077- 117]: concrete example given [0077]  … receive event processing setting request 502 … then the node and path determination unit 120 determines (selects) a combination (group of devices) of the CEP (complex event processing) nodes 200 to perform event processing (acting in concert as event processing node) and a path in which event data is to be transferred so as to satisfy the required service level (performance required) 505 (select the group of devices by determining device performance required for each process included in the processes related to each other) [0083] … the node and path determination unit 120 extracts a combination of a path (candidate path) specified … when the throughput of the candidate node is equal to or higher than the required throughput specified (performance required) and total sum of transfer delays of respective nodes on candidate path is smaller (performance required), the node and path determination unit 120 determines (selects) the combination of the candidate path and candidate node as combination (select the group of devices by determining device performance required for each process included in the processes related to each other) [0084]), 
then the node and path determination unit 120 outputs the determined of a transfer path and an event node (see with [0083-84] above- selecting a device that executes process requiring processing performance) … for example, transmits the processing rule 503 to CEP node 200 having node ID “N22” (according to a determination result, selecting a device) to other devices each of which sets the processing rule 503 and/or transfer rule 506 as in fig 7 [0089-91] … generates the transfer rule 506 to be set in each of the CEP (complex event processing) nodes 200 on the transfer path and sets transfer rule 506 to CEP (complex event processing) nodes (among the processes related to each other) [0092] ), 
and thereafter selecting another device for executing a process other than the process to be executed by the selected device among the processes related to each other, on a basis of a condition according to a logical or physical distance from the selected device (Isoyama: fig 5-13, [0077- 117]: when there are multiple combinations of candidate paths and candidate nodes which satisfy required service level 505, the node and path determination unit 120 may determine (select) the combination of a candidate path and a candidate node which is closest (selecting another device for executing a process on a basis of a condition according to a logical or physical distance) to corresponding event source (other than the process to be executed by the selected device) 300 as the combination of a transfer path and event processing node, reducing traffic amount on network formed (“closest” - on a basis of a condition according to a logical or physical distance) [0087]).
Isoyama did not explicitly disclose select the group of devices by determining device performance required for each process included in the processes related to each other, and according to a determination result, selecting a device that executes a process requiring highest processing performance among the processes related to each other, and thereafter selecting another device for executing a process other than the process to be executed by 
Patel discloses disclose select the group of devices by determining device performance required for each process included in the processes related to each other, and according to a determination result (Patel: fig 1-3, [0010-22] the optics defining controller (ODC) 102 (selection device) manages network performing network optimization and customization [0013] … block 204 arranges a given set (select the group of devices) of VI demands based on a weight function summation (according to a determination result) of requested data rate on VL (performance) (determining device performance required for each process included in the processes related to each other) [0018] … control plane implemented by an optics defining controller (ODC) 102 (selection device) … ODC having component VI embedding system 300 [0010; 26]), 
selecting a device that executes a process requiring highest processing performance among the processes related to each other (Patel: fig 1-3, [0010-22] …  block 206 selects a demand from the top of the sorted list produced by block 204 (i.e. the highest weighted demand) [0018]), 
and thereafter selecting another device for executing a process other than the process to be executed by the selected device among the processes related to each other, on a basis of a condition according to a logical or physical distance from the selected device (Patel: fig 1-3, [0010-22]: … block 208 iteratively selects a PN among a given set of PNs for each VN, such that the shortest path distance between PNs on which VNs of a VL is mapped (thereafter selecting another device for executing a process other than the process to be executed by the selected device) and minimized and block 210 selects a VL with a maximum product of the requested bandwidth (highest performance) and shortest path distance between the PNs on which VNs of the VL are mapped (on a basis of a condition according to a logical or physical distance) [0018]).
Isoyama and Patel are analogous art because they are from the same field of endeavor with respect to virtual networks.

As to claim 3, Isoyama and Patel disclose wherein the processor is to select, as the group of devices for executing the processes, a group of devices in which a distance between the devices included by the group of devices satisfies a given condition (Patel: fig 1-3, [0010-22]: the problem of mapping VI demands needs to address the sub-problems of mapping VNs over PNs (physical nodes) (group of devices for executing the processes) [0016] … virtual network embedding ensure isolation of resources assigned (select group of devices) to different virtual networks while maintaining resource capacity constraints including ensuring virtual links support the distance of physical routes on which virtual links are mapped called the reachability constraint (which a distance between the devices included by the group of devices satisfies a given condition) [0017]).
For motivation, see rejection of claim 1.
As to claim 5, Isoyama and Patel disclose wherein the processor store information indicating a device configuration (Isoyama: fig 1-3, 5, 7, 13-15,17-18, 21, 25-27, [0061-62; 189-204]: event processing control device 100 (selection device) includes node information acquisition unit 110, node and path determination unit 120 and node information storing unit 130 [0061] … node information acquisition unit 110 acquires and stores pieces of node information 508 and node information 509 from CEP (complex event processing) nodes (store information indicating a device configuration) and event sources which includes information related to a connection destination node and performance information [0161]); 
determines (selects) a combination (group of devices for executing the processes) of the CEP (complex event processing) nodes 200 to perform event processing (acting in concert as event processing node) and a path in which event data is to be transferred so as to satisfy the required service level (satisfying a predetermined standard on a basis of the information indicating the device configuration) 505 [0083] … the node and path determination unit 120 extracts a combination of a path (candidate path) specified … when the throughput of the candidate node is equal to or higher than the required throughput specified and total sum of transfer delays of respective nodes on candidate path is smaller, the node and path determination unit 120 determines (selects) the combination of the candidate path and candidate node as combination (… and also selecting a device whose connection path from the selected device satisfies a given condition) [0084] … when there are multiple combinations of candidate paths and candidate nodes which satisfy required service level 505, the node and path determination unit 120 may determine (select) the combination of a candidate path and a candidate node which is closest (and also selecting a device whose connection path from the selected device satisfies a given condition) to corresponding event source 300 as the combination of a transfer path and event processing node, reducing traffic amount on network formed [0087]).
For motivation, see rejection of claim 1.
As to claim 6, Isoyama and Patel disclose when selecting a group of devices for executing a plurality of processes including a first process (Patel: fig 1-3, [0010-22] …  block 206 (first process) selects a demand from the top of the sorted list produced by block 204 (i.e. the highest weighted demand) [0018])
second process) iteratively selects a PN among a given set of PNs for each VN (using a result of the first process as the plurality of processes related to each other), such that the shortest path distance between PNs on which VNs of a VL is mapped (select on a basis of the connection path information) [0018]).
For motivation, see rejection of claim 1.
As to claim 7, see similar rejection to claim 1 where the method is taught by the device.
As to claim 8, Isoyama and Patel disclose selecting, as the group of devices for executing the processes, a group of devices in which a connection path between the devices included by the group of devices satisfies a given condition (Patel: fig 1-3, [0010-22]: the problem of mapping VI demands needs to address the sub-problems of mapping VNs over PNs (physical nodes) (group of devices for executing the processes) [0016] … virtual network embedding ensure isolation of resources assigned (select group of devices) to different virtual networks while maintaining resource capacity constraints including ensuring virtual links support the distance of physical routes on which virtual links are mapped called the reachability constraint (which a connection path between the devices included by the group of devices satisfies a given condition) [0017]).
For motivation, see rejection of claim 1.
As to claim 9, see similar rejection to claim 3.
As to claim 10, Isoyama and Patel disclose selecting the group of devices for executing the processes by selecting a given device (Patel: fig 1-3, [0010-22] …  block 206 selects a demand from the top of the sorted list produced by block 204 (i.e. the highest weighted demand) [0018])
and thereafter selecting a device whose connection path from the selected device satisfies a given condition (Patel: fig 1-3, [0010-22]: … block 208 iteratively selects a PN among a given set of PNs for each VN, such that the thereafter selecting a device whose connection path from the selected device satisfies a given condition) and minimized and block 210 selects a VL with a maximum product of the requested bandwidth (highest performance) and shortest path distance between the PNs on which VNs of the VL are mapped (selecting a device whose connection path from the selected device satisfies a given condition) [0018]).
For motivation, see rejection of claim 1.
As to claims 11-12, see similar rejection to claims 5-6, respectively.
As to claim 13, see similar rejection to claim 1 where the medium is taught by the device.
As to claim 14, see similar rejection to claim 8 where the medium is taught by the method.
As to claims 15-18, see similar rejection to claims 9-12, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/JUNE Y SISON/Primary Examiner, Art Unit 2443